WHEELEB, District Judge.
These importations are of domestic bags, imported by the exporter, and claimed to he free of duty, under paragraph 387 of the tariff act of 1894. In the two former cases this claim appears to have been rejected, because proof was not made “in the form required by article 336 of the treasury regulations of 1892,” and reversal of the other is sought for the same reason. But proof under this paragraph of the act of 1894 was to he made, under general regulations “to be prescribed by the secre*6051:ary of (lie treasury” in the future, and prior regulations would not apply. None had been made under this paragraph at the time of these importations, and therefore none applicable were then in force. The failure to make them would not cut off nor suspend the right, but would leave none to be complied with. U. S. v. Mereadante, 18 C. C. A. 431, 72 Fed. 46, and Dominici v. U. S., 72 Fed. 46.
Decision of appraisers reversed in two former cases, and affirmed in the latter.